Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This is a response to papers filed on February 08, 2021.  Claim 1 has been amended.  No claim has been cancelled or newly added.  Claims 2-15 were previously cancelled; claims 19-29, withdrawn.  Accordingly, claims 1, 16-18 are under consideration on the merit.

Applicant’s arguments filed 02/08/2021 have been fully considered, but they are not found persuasive. The present rejection is maintained from the office action dated 08/03/2020, but has been modified to address Applicant's amended claims of 02/08/2021. 

Maintained Claim Rejections - 35 USC § 112(a) – Enablement 
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in the prior rejection.
Claims 1 and 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
This rejection is based on the absence of an enabling disclosure for the water-based disinfectant composition of formula I; a metal cation pi-complex of a quaternary ammonium, 
In determining whether Applicant’s claims are enabled, it must be found that one of skill in the art at the time of invention by Applicant would not have had to perform “undue experimentation” to make and/or use the invention claimed. Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988). Wands states at page 1404:
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”
	MPEP § 2164.04 states: “[W]hile the analysis and conclusion of a lack of enablement are based on the factors discussed in MPEP § 2164.01(a) and the evidence as a whole, it is not necessary to discuss each factor in the written enablement rejection.”
The nature of the invention 
When given their broadest reasonable interpretation, in view of the as filed specification, the claims encompass a water-based disinfectant composition comprising a complex of quaternary ammonium compounds and a metal cation, the complex of formula I, comprising:

    PNG
    media_image1.png
    218
    268
    media_image1.png
    Greyscale
( formula I, a pi-complex); wherein copper (Cu2+) is the metal, Xn- is an anion (any anion), wherein n is an integer; wherein R1 is alkyl capable of a hydrophobic interaction with the fatty acid portion of Lipid A, and R2, and R3 are methyl; and wherein the complex is effective to disinfect a broad spectrum of microorganisms comprising Pseudomonas aeruginosa and Staphylococcus aureus contamination, and the complex is effective to disinfect a contamination by bacterial spores, wherein the complex is formed by associating the quaternary ammonium compounds and the metal cation. 
The specification discloses the solution to problem (broad spectrum with high log reduction) is copper pi-complex of dodecyl dimethyl benzyl ammonium chloride ([0010] of the specification).  However, the specification does not provide an enabling disclosure for the claimed complex.
The state of the prior art 
Harrison et al. (“Harrison”, Antimicrob Agents Chemother, 2008 Aug issue; vol. 52(8): pp.2870–2881; published online 2008 Jun 2) disclose Copper and Quaternary Ammonium Cations Exert Synergistic Bactericidal and Antibiofilm Activity against Pseudomonas aeruginosa (title).  Harrison discloses that cupric sulfate (CuSO4 .5H2O; Fischer Scientific, Ottawa, Ontario, Canada) and Benzalkonium chloride (alkyl dimethyl benzyl ammonium chloride; Sigma) are commercial products (Materials and methods of left-column on page 2871).  Harrison also discloses synergistic killing of P. aeruginosa biofilms by Cu2+ in combination with structurally different quaternary ammonium compounds (QACs) and the combination of QAC with Cu2+  2+ in combination with either benzalkonium chloride (Fig. 6a) or cetalkonium chloride (Fig. 6c) (bridging paragraph on pages of2877 and 2878).  However, no evidence for binding of Cu2+ to benzalkonium chloride when the titration was carried out in ddH2O (Fig. 7a); no evidence that, together, these compounds formed a tertiary complex (Fig. 7b). Harrison concludes from these data that under the tested aqueous conditions, Cu2+ and benzalkonium chloride neither formed complexes nor underwent chemical reactions, as the latter possibility would have also resulted in the release or absorption of heat (right-hand paragraph on pages of2878).  Therefore, complex of Cu2+ to benzalkonium I s not formed in water-based composition. 
The amount of direction or guidance presented and the presence or absence of working examples 
Based on the specification, the subject matter is copper pi-complex of dodecyl dimethyl benzyl ammonium chloride, a water-based disinfectant composition ([0010] of the specification), only one complex, NOT the complex of formula I as claimed.
The specification merely teaches “This process identified that Copper pi-Complex with Quaternary Ammonium compounds and especially the Dodecyl Dimethyl Benzyl Ammonium Sulfate works synergistically in this field to kill Pseudomonas aeruginosa Biofilms and the above mentioned pathogens.” ([0049]). There is no guidance (no description nor example) on how the Copper pi-Complex of Quaternary Ammonium compounds is prepared.  The guidance provided by the specification amounts to an invitation for the skilled Artisan to try and follow the disclosed instructions to make and use the claimed invention. The specification merely discloses conclusive finding of the Copper pi -Complex with Quaternary Ammonium compounds.

Therefore, in view of the art recognized high level of unpredictability of forming stable complex of  a metal with quaternary ammonium compounds, and the large quantity of research required to define the unpredictable variables, and the lack of guidance provided in the specification regarding the how to prepare such complex in any metal with quaternary ammonium compounds, it is the position of the examiner that it would require undue experimentation for one of skill in the art to practice the invention as broadly claimed. Hence, absent a strong showing by Applicant, in the way of specific guidance and direction, and/or working examples demonstrating the same, such invention as claimed by Applicant is not enabled.
According to MPEP2164.05, once the examiner has weighed all the evidence and established a reasonable basis to question the enablement provided for the claimed invention, the burden falls on applicant to present persuasive arguments, supported by suitable proofs where necessary, that one skilled in the art would be able to make and use the claimed invention using the application as a guide. In re Brandstadter.

Response to Arguments and Declaration
when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention.  See MPEP 2164.01. 
Also MPEP 2164.05(a): “Whether the specification would have been enabling as of the filing date involves consideration of the nature of the invention, the state of the prior art, and the level of skill in the art.” As set forth in the rejection, there is no guidance (no description nor example) on how the Copper pi-Complex of Quaternary Ammonium compounds is prepared.  The guidance provided by the specification amounts to an invitation for the skilled Artisan to try and follow the disclosed instructions to make and use the claimed invention.  Therefore, Applicant’s Declaration under 37 CFR 1.132 filed 02/08/2021 by Dr. Fayad and arguments pertaining to the enablement of the instant claims are persuasive. 
As set forth in the rejection, there is no guidance (no description nor example) on how the Copper pi-Complex of Quaternary Ammonium compounds is prepared.  The guidance provided by the specification amounts to an invitation for the skilled Artisan to try and follow the disclosed instructions to make and use the claimed invention.  Therefore, Applicant’s Declaration under 37 CFR 1.132 filed 02/08/2021 by Dr. Fayad and arguments pertaining to the enablement of the instant claims are persuasive.

Maintained Claim Rejections - 35 USC § 112- New Matter
Claims 1 and 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  37 CFR §1.118 (a) states that "No amendment shall introduce new matter into the disclosure of an application after the filing date of the application".
The claim has been amended to recite the limitations for: “composition for formula I” (for clarity the structures of formula I as originally filed and that as 05/26/2020 shown on top of next page).  The instant specification is devoid of such description regarding formula I as 05/26/2020. The specification fails to disclose either explicitly or implicitly, the newly introduced limitations, as claimed.

    PNG
    media_image2.png
    278
    348
    media_image2.png
    Greyscale
structure as originally filed; 
    PNG
    media_image1.png
    218
    268
    media_image1.png
    Greyscale
as 05/26/2020.
The specification, as filed, discloses “The structural functionality of the Cu pi-Complex in Quaternary Ammonium” ([0003]).  The structures of Cu-pi complex are shown (see Fig. 1 and 15), wherein the anion is a sulfate.  As amended, X is any anion; R1 is any alkyl capable of a hydrophobic interaction with the fatty acid portion of Lipid A.  Thus, at the time the application was filed, an Artisan of skill would not recognize from the disclosure that Applicant was in possession of a Water-Based Disinfectant composition of formula I, wherein the water-based 
MPEP 2163.06 notes: "If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112, first paragraph - written description requirement.  In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981)."  MPEP 2163.02 teaches that "Whenever the issue arises, the fundamental factual inquiry is whether a claim defines an invention that is clearly conveyed to those skilled in the art at the time the application was filed...If a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application.  MPEP 2163.06 further notes "When an amendment is filed in reply to an objection or rejection based on 35 U.S.C. 112, first paragraph, a study of the entire application is often necessary to determine whether or not "new matter" is involved.  Applicant should therefore specifically point out the support for any amendments made to the disclosure".
This is a new matter rejection.

Response to arguments
Applicant’s arguments filed 02/08/2021 have been fully considered, but they are not found persuasive. 
Applicant argues that hat the claims as previously of record recited a copper metal ion with sufficient specificity and clarity. Nonetheless, to accelerate prosecution, this has been made still more clear.
prima facie case of lack of 112(a), applicant must present argument and/or evidence that the disclosure would have enabled one of ordinary skill in the art to make and use the claimed invention at the time of filing.  Applicant fails to specifically point out where the specification disclose the formula (as amended) in claim 1 at the time of filing.    

Claim Rejections - 35 USC § 112(b) 
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in the prior rejection.

Claims 1 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Specifically, claim 1 recites “wherein R1 is alkyl capable of a hydrophobic interaction with the fatty acid portion of Lipid A” in line 7.  The term “Capable of” requires that there be some set of conditions where the (event) will occur.  However, it is impossible to test every possible set of conditions to know if a given embodiment will meet the claim limitations; therefore. Thus, the metes and bounds of the claim is not defined.  Therefore, the term “Capable of” renders claim 1 indefinite.
Claims 16-18 ultimately depend on claim 1, thus are included in the rejection.  
In the interest of compact prosecution, the scope of claim 1 has been interpreted as a water-based disinfectant containing a copper (II) ion and a benzyl quaternary ammonium salt, independently of the interaction between them.  Thus, prior art teaches an aqueous disinfectant 

Response to arguments
Applicant’s arguments filed 02/08/2021 have been fully considered, but they are not found persuasive. 
Applicant argues that the recitation merely means that the R1 alkyl is hydrophobic, such that it interacts with fatty groups.
In response, as set forth in the rejection, the term “Capable of” requires that there be some set of conditions where the (event) will occur. Applicant fails to amend the claim to particularly point out what set of conditions are required.  Thus, the rejection is maintained.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in the prior rejection.
In the interest of compact prosecution, the art rejection is set forth below.
Claims 1 and 16-18 are rejected under pre-AIA  35 U.S.C. 102(b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Harrison et al. (“Harrison”, WO 2009/130608; published October 29, 2009, of record) in view of Yi et al (“Yi”, non-patent literature, J. Chem. Theory Comput. 2009, vol. 5, No. 6, pp. 1709-1717; May 11, 2009, of record).
Applicant claims a water-based disinfectant composition comprising a complex of quaternary ammonium compounds and a metal cation, the complex of formula I, comprising:

    PNG
    media_image1.png
    218
    268
    media_image1.png
    Greyscale
( formula I, a pi-complex); wherein Mn+ is copper (Cu2+), Xn- is an anion, wherein n is an integer; wherein R1 is alkyl capable of a hydrophobic interaction with the fatty acid portion of Lipid A, and R2, and R3 are methyl; and wherein the complex is effective to disinfect a broad spectrum of microorganisms comprising Pseudomonas aeruginosa and Staphylococcus aureus contamination, and the complex is effective to disinfect a contamination by bacterial spores, wherein the complex is formed by associating the quaternary ammonium compounds and the metal cation. 
 In addition, claim 1 of the instant application uses open-ended preamble “comprising”.  Thus, it allows for the presence of unrecited components.
Harrison is related to a method of inhibiting biofilms by combinations of antimicrobials, particularly with their synergistic activity against biofilms (abstract).  Harrison discloses that the antimicrobials include combination of copper ion and quaternary ammonium compound (abstract, read on the limitation of the composition in the instant claim).  Harrison also discloses that the quaternary ammonium compounds may be Polycide, benzalkonium chloride, cetyl pyridinium chloride, or cetalkonium chloride([0013], [0058]); and stock solutions of metals including cupric sulfate (CuSO4*5H2O), etc. are prepared by diluting in sterile ddH2O ([0069], read on the limitation of sulfate anion, dodecyl in the instant claims 16-17).  Harrison further discloses that synergistic killing of p. aeruginosa biofilms by Cu2+ in combination with structurally different QACS (example 8 on page 38/54), particularly Cu2+ in combination with benzalkonium (FIGS 5a, read on the limitations of the instant claim 18). 
12, … 18, carbon side chains, as evidenced by CAS number (see below), when n = 12, the alkyl group is dodecyl). 
 
    PNG
    media_image3.png
    291
    281
    media_image3.png
    Greyscale
  
The difference between Harrison and the instantly claimed aqueous solution of disinfectant is the complex: Harrison does not observe direct interaction between Cu2+ and benzalkonium (example 7).  Although Harrison does not identify the complexation between copper and QAC.  MPEP 2112.02 (1I): "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  
While Harrison does not expressly teach interaction between Cu2+ and benzalkonium, the interaction between metal cation including Cu2+ and benzene ring (i.e. benzalkonium) is known.  This deficiency is cured by Yi.
Yi is directed to Interaction of Benzene with Transition Metal (TM) Cations: Theoretical Study of Structures, Energies, and IR Spectra (title).  Yi teaches that the binding sites of TM 
It would have been obvious for one of ordinary skill in the art, as of the effective filing date of the claimed invention, to choose Cu2+ as taught by Yi as the particular cation to be incorporated into the composition of Harrison.  A person of ordinary skill would have been motived to do so because Harrison has taught that copper ion and quaternary ammonium compound generally could be incorporated into antimicrobial compositions comprising water, and Yi has confirmed that copper ion and benzene known to for pi-complex. Thus, in view of the teachings Harrison and Yi, there would have been a reasonable expectation that a water-based disinfectant composition comprising a complex of quaternary ammonium compounds and a copper cation (i.e. the complex of formula I), could be successfully prepared and used as disinfectant.  

Response to arguments
Applicant’s arguments filed 02/08/2021 have been fully considered, but they are not found persuasive. 
Applicant argues that, First and foremost, the lead citation (Harrison) says that it does not exist as they formulate.  Applicant has proven in its evidence the presence of a complex, and obtains markedly greater efficacy than did Harrison, as evidenced in the four Statements and verified by the enclosed Declaration.   Second, the inventor makes no claim to inventing pi-complexes, which are known to exist in the right circumstances with the right structures.  Applicant 
In response, it might be true that under the condition used Harrison didn’t find the formula as claimed exist.  As a matter of fact, Applicant didn’t provide evidence to the contrary.  In the 103 rejection at least Yi suggest the claimed pi-complex theoretically. Thus, the rejection is maintained.

CONCLUSION
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

CONTACT INFORMATION

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YANZHI ZHANG/Primary Examiner, Art Unit 1617